DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 1, 13, and 20, is/are objected to because of the following informalities:  
In claim(s) 1, 13, and 20, “wherein the stored device state information is used by the device to execute an application and place the device at least partly in the device state as the device was in at the time of the captured screen image” should be changed to --wherein the stored device state information is used by the electronic device to execute an application and place the electronic device at least partly in the device state information as the electronic device was in at the time of the captured screen image--.
  	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 13, and 20 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to 
Claim 1, 13, and 20 is rejected because  “device state information” finds no support in the specification.  
Claims 2-12, 14-19 are rejected because they depend on from claims 1, 13, respectively.


	Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claim(s) 1, 13, and 20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites 
a display configured to display an application execution screen; and 
a controller configured to, when a screen image of the application execution screen is captured, obtain device state information corresponding to what is being displayed on the display at the time of the captured screen image, to obtain a cropped image of the captured screen image in response to a drawing input on the captured application screen image, and to store the cropped image and the device state information corresponding to what is being displayed on the display at the time of the captured screen image, 
wherein the stored device state information is used by the device to execute an application and place the device at least partly in the device state as the device was in at the time of the captured screen image. 

Similarly, the limitation of a controller configured to, when a screen image of the application execution screen is captured, obtain device state information corresponding to what is being displayed on the display at the time of the captured screen image, to obtain a cropped image of the captured screen image in response to a drawing input on the captured application screen image, and to store the cropped image and the device state information corresponding to what is being displayed on the display at the time of the captured screen image, wherein the stored device state information is used by the device to execute an application and place the device at least partly in the device state as the device was in at the time of the captured screen image, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Thus, other than reciting “a controller configured to” nothing in the claim element precludes the step from practically being performed in the human mind. For example, “a controller configured to” in the context of this claim is a method of organizing human activity (managing interactions between people), that can be performed as a mental process. If a claim limitation, under its broadest reasonable interpretation, covers performance of the 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform those steps.  The processor in those steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform those steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Claim(s) 1-12, 14-19 is/are also rejected because the claim(s) contain(s) the deficiencies of claim(s) 1, 13 respectively.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 10, 13-14, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakrabarti (U.S. 2009/0031227) in view of Cadena Vedova (U.S. 2015/0067721), and further in view of Swartz (U.S. 2008/0201307).
(Claim 1)
Chakrabarti discloses substantially all of the elements, an electronic device comprising: 
a display configured to display an application execution screen, (the software provides a capturing screen tool, paragraph [0024]; Fig. 2); and 
a controller configured to, when a screen image of the application execution screen is captured, obtain device state information corresponding to what is being displayed on the display at the time of the captured screen image, (capturing data on the display is generally equivalent to producing a "screenshot," each screenshot includes some to all of the information on the display at the time of the capture, paragraph [0021]). 
Although Chakrabarti discloses substantially all of the elements, Chakrabarti fails specifically disclose to obtain a cropped image of the captured screen image in response to a drawing input on the captured application screen image and to store the cropped image and the device state information corresponding to what is being displayed on the display at the time of the captured screen image, wherein the stored device state information is used by the device to execute an application and place the device at least partly in the device state as the device was in at the time of the captured screen image.
Cadena Vedova teaches a screen captured is obtained from original digital video, the screen capture may be resized relative to the original, by cropping the image to focus on the area a user selected, the screen capture may be saved, (paragraph [0030]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Chakrabarti to provide the software provides a capturing tool to captured screen to include the teaching of Cadena Vedova to include to cropping the screen capture to focus on the area a user selected, as taught by Cadena Vedova, (see paragraph [0030]).
Although Chakrabarti and Cadena Vedova disclose substantially all of the elements, Chakrabarti and Cadena Vedova fail specifically disclose wherein the stored device state information is used by the device to execute an application and place the device at least partly in the device state as the device was in at the time of the captured screen image.
, (paragraph [0034]; Fig. 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Chakrabarti to provide the software provides a capturing tool to captured screen to include the teaching of Swartz to include to generated by constructing a graphical depiction based on the contents of the document as taught by Swartz, (see paragraph [0034]).

 (Claim 2)
The combination of Chakrabarti, Cadena Vedova, and Swartz discloses substantially all of the elements of claim 1, and Chakrabarti further discloses wherein the device state information corresponding to what is being displayed on the display at the time of the captured screen image corresponds to information indicative of one or more applications, web pages, or files being displayed or played by the device at the time of screen capture, (a screen capture is obtained from the original digital video, paragraph [0030]). 

(Claim 3)
The combination of Chakrabarti, Cadena Vedova, and Swartz discloses substantially all of the elements of claim 1, and Chakrabarti further discloses wherein , (display data is captured and stored as a "data object model," include object information and associated data, paragraph [0023], [0031]-[0040]; Fig. 3).

(Claim 10)
The combination of Chakrabarti, Cadena Vedova, and Swartz discloses substantially all of the elements of claim 1, and Cadena Vedova further discloses wherein the cropped image and the device state information are stored as data in a predetermined format, (screen capture may be saved in a standard file format such as JPEG or GIF, paragraph [0030]).

(Claim 13)
Chakrabarti discloses substantially all of the elements, a method for using a captured screen in an electronic device, the method comprising: 
capturing a screen image of an application execution screen; obtaining device state information corresponding to what is being displayed on the display at the time of the captured screen image, (the software provides a capturing screen tool, paragraph [0024]; Fig. 2; capturing data on the display is generally equivalent to producing a "screenshot," each screenshot includes some to all of the information on the display at the time of the capture, paragraph [0021]).
Although Chakrabarti discloses substantially all of the elements, Chakrabarti fails specifically disclose obtaining a cropped image of the captured screen image in response to a drawing input on the captured application screen image; and storing the 
Cadena Vedova teaches a screen captured is obtained from original digital video, the screen capture may be resized relative to the original, by cropping the image to focus on the area a user selected, the screen capture may be saved, (paragraph [0030]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Chakrabarti to provide the software provides a capturing tool to captured screen to include the teaching of Cadena Vedova to include to cropping the screen capture to focus on the area a user selected, as taught by Cadena Vedova, (see paragraph [0030]).
Although Chakrabarti and Cadena Vedova disclose substantially all of the elements, Chakrabarti and Cadena Vedova fail specifically wherein the stored device state information is used by the device to execute an application and place the device at least partly in the device state as the device was in at the time of the captured screen image.
Swartz teaches a miniaturized graphical depiction of the screen at the time the document and/or application is open and was "captured", into a graphical icon and placed onto Snapshot Navigator Menu. File Snapshot can be generated by constructing a graphical depiction based on the contents of the document without actually creating a screen display, (paragraph [0034]; Fig. 3).


(Claim 14)
The combination of Chakrabarti, Cadena Vedova, and Swartz discloses substantially all of the elements of claim 13, and Chakrabarti further discloses wherein the device state information corresponding to what is being displayed on the display at the time of the captured screen image corresponds to information indicative of one or more applications, web pages, or files being displayed or played by the device at the time of screen capture, (a screen capture is obtained from the original digital video, paragraph [0030]).

(Claim 18)
The combination of Chakrabarti, Cadena Vedova, and Swartz discloses substantially all of the elements of claim 13, and Cadena Vedova further discloses wherein the cropped image and the device state information are stored as data in a predetermined format., (screen capture may be saved in a standard file format such as JPEG or GIF, paragraph [0030]).



Chakrabarti discloses substantially all of the elements, a non-transitory storage medium, (machine readable media, paragraph [0008]) configured to store one or more computer programs for using a screen image, the one or more computer programs including instructions that, when executed by at least one processor, (one or more central processing units, paragraph [0017]) of an electronic device, cause the at least one processor to control for: 
capturing a screen image of an application execution screen; obtaining device state information corresponding to what is being displayed on the display at the time of the captured screen image, (the software provides a capturing screen tool, paragraph [0024]; Fig. 2; capturing data on the display is generally equivalent to producing a "screenshot," each screenshot includes some to all of the information on the display at the time of the capture, paragraph [0021]).
Although Chakrabarti discloses substantially all of the elements, Chakrabarti fails specifically disclose obtaining a cropped image of the captured screen image in response to a drawing input on the captured application screen image; and storing the cropped image and the device state information corresponding to what is being displayed on the display at the time of the captured screen image.
Cadena Vedova teaches a screen captured is obtained from original digital video, the screen capture may be resized relative to the original, by cropping the image to focus on the area a user selected, the screen capture may be saved, (paragraph [0030]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Chakrabarti to provide the software 
Although Chakrabarti, and Cadena Vedova disclose substantially all of the elements, Chakrabarti, and Cadena Vedova fail specifically disclose wherein the stored device state information is used by the device to execute an application and place the device at least partly in the device state as the device was in at the time of the captured screen image.
Swartz teaches a miniaturized graphical depiction of the screen at the time the document and/or application is open and was "captured", into a graphical icon and placed onto Snapshot Navigator Menu. File Snapshot can be generated by constructing a graphical depiction based on the contents of the document without actually creating a screen display, (paragraph [0034]; Fig. 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Chakrabarti to provide the software provides a capturing tool to captured screen to include the teaching of Swartz to include to generated by constructing a graphical depiction based on the contents of the document as taught by Swartz, (see paragraph [0034]).

Claim(s) 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakrabarti (U.S. 2009/0031227) in view of Cadena Vedova (U.S. 2015/0067721), further in view of Swartz (U.S. 2008/0201307), and further in view of Nielsen (U.S. 2013/0104023).

The combination of Chakrabarti, Cadena Vedova, and Swartz disclose substantially all of the elements of claim 3, except wherein the metadata comprises at least one of a title corresponding to the application execution screen, a Uniform Resource Locator (URL) for restoring the application execution screen, a text corresponding to the application execution screen, a content file corresponding to the application execution screen, drawing memo information corresponding to the application execution screen, handwriting recognition result information corresponding to the application execution screen, and clip location information corresponding to the application execution screen.
Nielsen teaches annotation component can capture the data displayed on the portable device, can receive any suitable drawing or other natural interaction handwriting or otherwise captured gestures that could be captured using for instance a stylus on a touch screen, (paragraph [0028]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Chakrabarti to provide the software provides a capturing tool to captured screen to include the teaching of Nielsen to include annotation component can capture the data displayed on the portable device, can receive any suitable drawing or other natural interaction handwriting, as taught by Nielsen for , (see paragraph [0028]). 


Claim(s) 5-6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakrabarti (U.S. 2009/0031227) in view of Cadena Vedova (U.S. 2015/0067721), further in view of Swartz (U.S. 2008/0201307), and further in view of Ruhlen (U.S 2013/0080785).
(Claim 5)
The combination of Chakrabarti, Cadena Vedova, Swartz, and Ruhlen disclose substantially all of the elements of claim 3, except wherein the metadata further comprises link information, and wherein the link information comprises information for directly accessing resources used on the application execution screen.
Ruhlen teaches the metadata URL has a defined structure and the open platform interface derives the other URLs that are used by the open platform interface from the metadata URL.  In the various embodiments, the URLs for additional actions are obtained by making substitutions in the metadata URL or appending paths to the metadata URL.  In one embodiment, the metadata URL path has the form \\<host address>\wopi\<collection type>\<resource ID> where <host address> is the domain name of the host, <collection type> refers to the type of resource (e.g., files or folders), and <resource ID> identifies that target resource within that collection, (paragraph [0075]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Chakrabarti to provide the software provides a capturing tool to captured screen to include the teaching of Ruhlen to include metadata of URL information, as taught by Nielsen for provide the URL information.


The combination of Chakrabarti, Cadena Vedova, Swartz, and Ruhlen disclose substantially all of the elements of claim 3, except wherein the link information further comprises information for accessing a sub page in a main page on the application execution screen.
Ruhlen teaches the metadata URL path has the form \\<host address>\wopi\<collection type>\<resource ID> where <host address> is the domain name of the host, <collection type> refers to the type of resource (e.g., files or folders), and <resource ID> identifies that target resource within that collection, (paragraph [0075])

Claims 7-9, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chakrabarti (U.S. 2009/0031227) in view of Cadena Vedova (U.S. 2015/0067721), further in view of Swartz (U.S. 2008/0201307), and further in view  “Snagit on Windows Help”, 01/2012, (hereinafter Snagit).
(Claim 8)
The combination of Chakrabarti, Cadena Vedova, and Swartz discloses substantially all of the elements of claim 10 , except wherein the cropped image comprises one of an entire image of the captured screen and a partial image of the captured screen.
Snagit teaches then user can select Free Hand Selection, creates a closed loop, the loop automatically closes when you release the mouse, (page 137).


(Claim 9)
The combination of Chakrabarti, Cadena Vedova, and Swartz discloses substantially all of the elements of claim 13 , except wherein the cropped image comprises an image included in a closed figure by the drawing input on the captured screen.
Snagit teaches the Drawing Tools group contains the following tools and commands: Selection, Zoom, Callout, Text, Arrow, Line, Stamp, Shape, Pen, Fill, Highlight, Eraser, (page 110)

(Claim 7) 
The combination of Chakrabarti, Cadena Vedova, and Swartz disclose substantially all of the elements of claim 1, and further Snagit discloses further comprising: a communication unit configured to transmit the cropped image and the device state information to share the cropped image and the device state information, (in Snagit, select Image capture mode, select the Capture Type and Share settings, pages 67-68).



The combination of Chakrabarti, Cadena Vedova, and Swartz discloses substantially all of the elements of claim 13 , except wherein the cropped image comprises one of an entire image of the captured screen and a partial image of the captured screen.
Snagit teaches then user can select Free Hand Selection, creates a closed loop, the loop automatically closes when you release the mouse, (page 137).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Chakrabarti to provide the software provides a capturing tool to captured screen to include the teaching of Kanai to include selection on the canvas included Free Hand, or Ellipse to select any area on image as taught by Kanai for , (see page 137).

(Claim 17)
The combination of Chakrabarti, Cadena Vedova, and Swartz discloses substantially all of the elements of claim 10 , except wherein the cropped image comprises an image included in a closed figure by the drawing input on the captured screen.
Snagit teaches the Drawing Tools group contains the following tools and commands: Selection, Zoom, Callout, Text, Arrow, Line, Stamp, Shape, Pen, Fill, Highlight, Eraser, (page 110).



The combination of Chakrabarti, Cadena Vedova, and Swartz disclose substantially all of the elements of claim 13, except further comprising transmitting the cropped image and the device state information to share(in Snagit, select Image capture mode, select the Capture Type and Share settings, pages 67-68).

Claims 11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chakrabarti (U.S. 2009/0031227) in view of Cadena Vedova (U.S. 2015/0067721), further in view of Swartz (U.S. 2008/0201307), and further in view  Kanai (U.S. 2005/0066267).
(Claim 11)
The combination of Chakrabarti, Cadena Vedova, and Swartz discloses substantially all of the elements of claim 10 , except wherein the data in the predetermined format is data in one of a scrapbook file (SCC) format and a format comprised of an image and text.
Kanai teaches the user is able to formulate an own scrapbook with the same format as that of the purchased electronic book, (paragraph [0024]; Fig. 6).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Chakrabarti to provide the software provides a capturing tool to captured screen to include the teaching of Kanai to include able to formulate an own scrapbook with the same format to easy added new contents without changing the preexisting contents, as taught by Kanai for , (see paragraph [0024]).

The combination of Chakrabarti, Cadena Vedova, and Swartz discloses substantially all of the elements of claim 18 , except wherein the data in the predetermined format is data in one of a scrapbook file (SCC) format and a format comprised of an image and text.
Kanai teaches the user is able to formulate an own scrapbook with the same format as that of the purchased electronic book, (paragraph [0024]; Fig. 6).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Chakrabarti to provide the software provides a capturing tool to captured screen to include the teaching of Kanai to include able to formulate an own scrapbook with the same format to easy added new contents without changing the preexisting contents, as taught by Kanai for , (see paragraph [0024]).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chakrabarti (U.S. 2009/0031227) in view of Cadena Vedova (U.S. 2015/0067721), further in view of Swartz (U.S. 2008/0201307),and in view of “Samsung Galaxy Note GT-N7000 User Manual”, 11/2011, hereinafter (Note).
(Claim 12)
The combination of Chakrabarti, Cadena Vedova, and Swartz discloses substantially all of the elements of claim 18 , except wherein the application comprises at least one of a web browser application, a multimedia content playback application, and a clip application. 
Note teaches select  to take a photo. The photo is saved automatically. After taking photos, select the image viewer icon to view the taken photos…To send a photo to others, select Share (page 77-78).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Chakrabarti to provide the software provides a capturing tool to captured screen to include the teaching of Note to include , as taught by Kanai for , (see paragraph [0024]).

 












Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH V HO whose telephone number is (571)272-8583, fax number is 571 273 8583, and email address is Binh.Ho@uspto.gov.  The examiner can normally be reached on Monday - Friday: 8AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/BINH V HO/
Primary Examiner, Art Unit 2152